Citation Nr: 1037311	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-21 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran's countable income is excessive for purposes 
of non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This appeal was last before the Board in December 
2008 and April 2007, at which times it was remanded for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record reflects that the Veteran's countable 
income exceeds the applicable maximum annual pension rates 
(MAPRs) for the time period in question.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record reflects that the RO did not provide the Veteran with 
any pre-adjudication notice.  However, in April 2007, the Board 
remanded the claim for the provision of notice to the Veteran 
and, in November 2007, he was provided with notice of the 
criteria for a claim of entitlement to a non-service-connected 
disability pension and was asked to provide additional evidence 
regarding his income level.

The November 2007 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
As the claim was subsequently readjudicated in an October 2008 
supplemental statement of the case, the timing error is non-
prejudicial.  Mayfield, 19 Vet. App. 103.

As noted above, this matter also was remanded by the Board in 
December 2008.  At that time, the Board directed that the RO/AMC 
request the Veteran to provide a detailed summary of his current 
household income and expenses since he had informed VA of a 
material change in his financial circumstance but had not 
provided any supporting evidence.  An additional letter, 
requesting that the Veteran submit this additional evidence, was 
sent in May 2010.  The Veteran did not respond to the letter and 
the RO readjudicated his claim in a July 2010 supplemental 
statement of the case.

As the development directed in the April 2007 and December 2008 
remands has been completed, the Board finds that all requested 
actions and development have been fulfilled.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); and see Stegall v. West, 11 Vet. 
App. 268 (1998). 



VA has obtained information from the Veteran regarding income and 
expenses and has afforded the Veteran the opportunity to submit 
additional evidence.  The Board notes that, in addition to the 
May 2010 request for additional information - to which the 
Veteran did not respond - he submitted a July 2010 statement 
indicating that he had more evidence to submit within the next 30 
days; however, he did not submit any additional information 
within, or since that time period.  As the Veteran has not 
responded to VA's requests for updated income and expense 
information, all known and available records relevant to the 
issue on appeal have been obtained and associated with the claims 
file.

VA has complied with the notice and assistance requirements and 
the Veteran is not prejudiced by a decision on the claim at this 
time.

Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from non-
service-connected disability that is not the result of his or her 
own willful misconduct.  Basic entitlement exists if, among other 
things, the Veteran's income is not in excess of the applicable 
maximum allowable pension rate specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

The maximum annual pension rate (MAPR) is periodically increased 
from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the countable 
annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.23(b).  In addition, payment of a Veteran's pension shall be 
denied or discontinued based upon consideration of the annual 
income of the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security 
Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272; such income is therefore included as countable income.  
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income for 
the same 12 month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.

The Veteran has claimed entitlement to VA non-service-connected 
disability pension benefits.  He reported one (1) child, but no 
dependents.  The claim was denied by the RO in December 2004 on 
the basis of excessive income.  Information of record shows that 
he reported no annual income and an adjusted gross income for his 
spouse in the amount of $25,000; he submitted a tax form 
reflecting that his business was operating loss and informed VA 
that he was closing the business in December 2004.  In October 
2007, he claimed that he was receiving $400 from Social Security, 
but, despite November 2007 and May 2010 requests by VA, has not 
provided VA with any additional information regarding that award.  

The Veteran wrote to VA in November 2008, stating that his 
financial situation had changed materially.  Specifically, he 
reported that his wife had been unemployed since April 2008, was 
paid short term disability benefits through October 2008, and was 
in receipt of long term disability benefits that were expected to 
expire when, and if, she was approved for supplemental security 
income (SSI).  He stated that, upon his spouse's receipt of SSI, 
their income would fall below $13,000.

Due to the November 2008 advisement of a material change in his 
financial status, the Board remanded his claim in December 2008 
to provide him another opportunity to submit an updated Improved 
Pension Eligibility Verification Report or any other evidence of 
his income and expenses.  He was advised in the remand of his 
duty to assist in the development and adjudication of his claim.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 
6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The remand also informed him that if he did not 
provide the information requested, his claim might be denied.

In 2004, the MAPR for a Veteran with no dependents was $9,894.  
In 2005, the MAPR for a Veteran with no dependents was $10,162.  
In 2006, the MAPR for a Veteran with no dependents was $10,579.  
In 2007, the MAPR for a Veteran with no dependents was $10,929.  
In 2008, the MAPR for a Veteran with no dependents was $11,181.  
See 38 C.F.R. § 3.23(a) (5).  The MAPR is published in Appendix B 
of VA Manual M21-1, Part I, and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 
3.23.

On the basis of the foregoing, the Veteran's countable annual 
income exceeds the MAPR for an award of VA disability pension 
with no dependents.  Although he stated in November 2008 that his 
income was expected to fall below $13,000, he has not submitted 
any supporting evidence or any Improved Pension Eligibility 
Verifications Reports (VA Form 21-0515-1) for the requested time 
periods in 2004, 2005, 2006, 2007, 2008, 2009, or 2010.  As he 
has not adequately cooperated in the development of his claim, VA 
has had no reasonable chance to verify his income level.  The 
Veteran's lack of cooperation in the development and adjudication 
of his claim in this regard is a factor in the Board's decision 
to adjudicate his claim on the current evidence of record and is 
a factor in the current denial of his claim. See Wamhoff, 8 Vet. 
App. at 522; Zarycki, 6 Vet. App. at 100; Wood, 1 Vet. App. at 
193.



Because the Veteran's reported income, including his spouse's 
income, exceeds the statutory limits, he is not legally entitled 
to payment of VA pension benefits, regardless of his honorable 
wartime service.  Thus, the Veteran's claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


